201 Mich. App. 717 (1993)
507 N.W.2d 5
PEOPLE
v.
LUCAS
Docket No. 142068.
Michigan Court of Appeals.
Submitted July 19, 1993, at Lansing.
Decided October 4, 1993, at 9:55 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training, and Appeals, and Don W. Atkins, Principal Attorney, Appeals, for the people.
Mark H. Magidson, for the defendant on appeal.
Before: DOCTOROFF, C.J., and GRIBBS and SHEPHERD, JJ.

AFTER REMAND
GRIBBS, J.
The underlying facts and procedural history of this case are set forth in our prior opinion. People v Lucas (On Remand), 193 Mich. App. 298; 484 NW2d 685 (1992). We have reviewed the findings and conclusions of the trial court and now affirm.
In our previous decision we concluded that the rape-shield statute, MCL 750.520j; MSA 28.788(10), authorizes preclusion of evidence of prior sexual activity between a defendant and a complainant. We also found that the decision whether the statutory notice requirement violates a defendant's right to confrontation must be made case by case. We retained jurisdiction and remanded this matter *719 for an evidentiary hearing regarding whether preclusion of evidence in this case was appropriate.
Following the issuance of our opinion, an evidentiary hearing was held below and the trial court ruled, in a written opinion, that the proffered evidence of a prior sexual relationship between defendant and complainant was irrelevant and immaterial in this case, and that counsel's failure to give the required notice was a tactical decision. The trial court concluded that admission of the evidence was properly denied in this case. The trial court noted that this matter was tried with a judge as factfinder and found that there was sufficient evidence presented of the parties' prior relationship to support the defendant's defense claim. The trial court also found that the parties' prior relationship had been explored in detail during the preliminary examination. In addition to finding that the evidence was immaterial and that failure to file the required notice was a tactical decision, the trial court concluded that exclusion of the evidence, even if error, was harmless.
We believe the trial court properly applied the balancing test in determining that the evidence of the parties' prior relationship should not have been admitted in this case. We note that the record of the evidentiary hearing shows that defense counsel was aware of the procedural requirements for admission of the evidence. As we suggested in our prior opinion, defense counsel's decision to raise this issue on the day of trial suggests a tactical decision and weighs in favor of exclusion. 193 Mich. App. 303. In addition, it is clear in this case that preclusion of the evidence did not prevent defense counsel from presenting defendant's claim of consent and that any error was harmless. We find no abuse of discretion.
Affirmed.